PER CURIAM:
Terrence Arnez Daniels appeals the district court’s order denying his motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Daniels, No. 5:01-cr-00736-CMC-2 (D.S.C. Nov. 21, 2011). We deny Daniels’ motion to seal the opinion and for leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.